Exhibit 10.1

 

ONE LIBERTY PROPERTIES, INC.

 

2016 INCENTIVE PLAN

 

SECTION 1
EFFECTIVE DATE AND PURPOSE

 

1.1 Effective Date. This Plan (as defined) shall become effective upon approval
by the stockholders of the Company (as defined), as and to the extent required
by the listing requirements of the New York Stock Exchange and Section 162(m) of
the Code (as defined).

 

1.2 Purpose of the Plan. The Plan is designed to motivate, retain and attract
Participants (as defined) of experience and ability and to further the financial
success of the Company by aligning the interests of Participants through the
ownership of Shares (as defined) with the interests of the Company’s
stockholders.

 

SECTION 2
DEFINITIONS

 

The following terms shall have the following meanings (whether used in the
singular or plural) unless a different meaning is plainly required by the
context:

 

“1934 Act” means the Securities Exchange Act of 1934, as amended. Reference to a
specific section of the 1934 Act or a regulation thereunder shall include any
regulation promulgated under such section, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.

 

“Affiliate” or “Affiliates” has the meaning ascribed to such term by Rule 501
promulgated under the Securities Act of 1933, as amended.

 

“Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Restricted Stock,
Restricted Stock Units, Dividend Equivalent Rights and Performance Share Awards.

 

“Award Agreement” means either (1) the written agreement setting forth the terms
and provisions applicable to each Award granted under the Plan or (2) a
statement (including an electronic communication) issued by the Company to a
Participant describing the terms and provisions of such Award.

 

“Board” or “Board of Directors” means the Board of Directors of the Company, or
any analogous governing body of any successor to the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations thereunder.

 

“Committee” means the Compensation Committee of the Board or the committee of
the Board appointed to administer the Plan.

 

“Dividend Equivalent Right” means an Award granted pursuant to Section 9,
entitling the Participant to receive an amount of cash equal to the cash
distributions that would have been paid on the Shares specified in the Award to
which such Dividend Equivalent Right relates, as if such Shares had been issued
to and held by the Participant holding such Dividend Equivalent Right during the
period beginning with the grant date (or if otherwise determined by the
committee, the beginning of the Performance Cycle) of the Award to which the
Dividend Equivalent Right relates through the vesting date of such award.

 

“Disability” or “Disabled” means the inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months.

 

“Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.

 

A-1

--------------------------------------------------------------------------------


 

“Fair Market Value” means, as of any given date: (i) the closing sales price of
the Shares on any national securities exchange on which the Shares are listed;
(ii) the closing sales price if the Shares are listed on the OTCBB or other over
the counter market; or (iii) if there is no regular public trading market for
such Shares, the fair market value of the Shares as determined by the Committee.

 

“Grant Date” means, with respect to an Award, the effective date that such Award
is granted to a Participant.

 

“Incentive Stock Option” means an Option to purchase Shares which is designated
as an Incentive Stock Option and is intended to meet the requirements of
Section 422 of the Code.

 

“Non-management Director” means a director who, in the applicable calendar year,
was not compensated, directly or indirectly, by the Company, any Subsidiary or
any of their Affiliates, other than compensation for service as a director or as
a member of any committee of the Board.

 

“Nonqualified Stock Option” means an Option to purchase Shares which is not an
Incentive Stock Option.

 

“Option” means an Incentive Stock Option or a Nonqualified Stock Option.

 

“Participant” means an officer, employee, director or consultant of the Company
or any of its Subsidiaries who has been granted an Award under the Plan.

 

“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Unit, Option or Performance Share Award granted to a Participant that qualifies
as “performance based compensation” under Section 162(m) of the Code.

 

“Performance Criteria” shall mean any, a combination of, or all of the
following: (i) pre-tax income, (ii) after-tax income, (iii) net income (meaning
net income as reflected in the Company’s financial reports for the applicable
period), (iv) operating income (including net operating income), (v) cash flow,
cash flow from operations, free cash flow and any one or more of the foregoing,
(vi) return on any one or more of equity, invested capital and assets,
(vii) funds available for distribution, (viii) occupancy rate at any one or more
of the Company’s or its Subsidiaries’ properties, (ix) total stockholder return,
(x) funds from operations (“FFO”), as computed in accordance with standards
established by the National Association of Real Estate Trusts (“NAREIT”),
(xi) adjusted FFO (i.e., adjusting FFO to give effect to any one or more of the
following: property acquisition costs, straight-line rent, amortization of lease
intangibles, lease termination fee income, amortization of restricted stock or
other non-cash compensation expense, amortization and/or write-off of deferred
financing costs and debt prepayment costs),(xii) stock appreciation (meaning an
increase in the price or value of the Shares after the date of grant of an award
and during the applicable period), (xiii) revenues, (xiv) assets, (xv) earnings
before any one or more of the following items: interest, taxes, impairment
charges, depreciation or amortization for the applicable period, as reflected in
the Company’s financial reports for the applicable period, (xvi) reduction in
expense levels, (xvii) operating cost management and employee productivity,
(xviii) strategic business criteria consisting of one or more objectives based
on meeting specified revenue, market share, market penetration, geographic
business expansion goals, objectively identified project milestones, cost
targets and goals relating to acquisition or divestitures; and (xix) achievement
of business or operational goals such as market share and/or business
development. Performance Criteria need not be the same with respect to all
Participants and may be established on an aggregate or per share basis (diluted
or undiluted), may be based on performance compared to performance by businesses
or indices specified by the Committee, may be compared to any prior period, may
be based on a company-wide basis or in respect of any one or more business
units, may be measured on an absolute or relative basis, may be adjusted for
non-controlling interests, and any one or more of the foregoing. All
calculations and financial accounting matters relevant to this Plan shall be
determined in accordance with GAAP, except as otherwise directed by the
Committee.

 

“Performance Cycle” means one or more periods of time which may be of varying
and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participants right to and the payment of a Restricted Stock Award,
Restricted Stock Unit, Option or Performance Share Award. Each such period shall
not be less then twelve months.

 

A-2

--------------------------------------------------------------------------------


 

“Performance Goals” means for a Performance Cycle, the specific goals
established by the Committee for a Performance Cycle based upon the Performance
Criteria.

 

“Period of Restriction” means the period during which an Award granted hereunder
is subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of Performance Goals or the occurrence
of other events as determined by the Committee.

 

“Plan” means the One Liberty Properties, Inc. 2016 Incentive Plan, as set forth
in this instrument, and as hereafter amended from time to time.

 

“Restricted Stock” means an Award of Shares, the grant, issuance, retention
and/or vesting of which is subject to such conditions as are expressed in the
Award Agreement and as contemplated herein.

 

“Restricted Stock Unit” or “RSU” means an Award of a right to receive one Share,
the grant, issuance, retention and/or vesting of which is subject to such
conditions as are expressed in the Award Agreement and as contemplated herein.

 

“Retirement” means (i) a director who has attained the age of 65 years who
resigns or retires from the Board or does not stand for re-election to the Board
and has served continuously as a director of the Company for not less than six
consecutive years, and (ii) an officer or employee of, or consultant to, the
Company who has attained the age of 65 years who resigns or retires from the
Company or one of its Subsidiaries and has served in any such capacity with the
Company or one of its Subsidiaries for not less than ten consecutive years at
the time of retirement or resignation, provided that such Participant has not
acted in a manner during the period of his relationship with the Company or any
of its Subsidiaries which has been harmful to the business or reputation of the
Company. A determination as to whether a “retiree” acted in a manner which has
been harmful to the business or reputation of the Company shall be made by the
Committee, whose determination shall be conclusive and binding in all respects
on the Participant and the Company.

 

“Shares” means the shares of common stock, $1.00 par value, of the Company, or
any other security of the Company determined by the Committee pursuant to
Section 5.3.

 

“Subsidiary” means (i) a corporation, association or other business entity of
which 50% or more of the total combined voting power of all classes of capital
stock is owned, directly or indirectly, by the Company or by one or more
Subsidiaries of the Company or by the Company and one or more Subsidiaries of
the Company, (ii) any partnership or limited liability company of which 50% or
more of the capital and profit interests is owned, directly or indirectly, by
the Company or by one or more Subsidiaries of the Company or by the Company and
one or more Subsidiaries of the Company, or (iii) any other entity not described
in clauses (i) or (ii) above of which 50% or more of the ownership and the
power, pursuant to a written contract or agreement, to direct the policies and
management or the financial and the other affairs thereof, are owned or
controlled by the Company or by one or more Subsidiaries of the Company or by
the Company and one or more Subsidiaries of the Company.

 

“Company” means One Liberty Properties, Inc., a Maryland corporation, or any
successor thereto (including any entity that is a successor issuer in accordance
with Rule 12g-3 under the 1934 Act and Rule 414 under the Securities Act of
1933, as amended).

 

SECTION 3
ELIGIBILITY

 

3.1 Participants. Awards may be granted in the discretion of the Committee to
officers, employees, directors and consultants of the Company and its
Subsidiaries.

 

3.2 Non-Uniformity. Awards granted hereunder need not be uniform among eligible
Participants and may reflect distinctions based on title, compensation,
responsibility or any other factor the Committee deems appropriate.

 

A-3

--------------------------------------------------------------------------------


 

SECTION 4
ADMINISTRATION

 

4.1 The Committee. The Plan will be administered by the Committee, which, to the
extent deemed necessary by the Board, will consist of two or more persons who
satisfy the requirements for a “non-employee director” under Rule 16b-3
promulgated under the 1934 Act and/or the requirements for an “outside director”
under section 162(m) of the Code. The members of the Committee shall be
appointed from time to time by, and shall serve at the pleasure of, the Board of
Directors. In the absence of such appointment, the Board of Directors shall
serve as the Committee and shall have all of the responsibilities, duties, and
authority of the Committee set forth herein.

 

4.2 Authority of the Committee. Subject to applicable law, the Committee shall
have the exclusive authority to administer and construe the Plan in accordance
with its provisions. The Committee’s authority shall include, without
limitation, the power to (a) determine persons eligible for Awards,
(b) prescribe the terms and conditions of the Awards, (c) construe and interpret
the Plan, the Awards and any Award Agreement, (d) adopt rules for the
administration, interpretation and application of the Plan as are consistent
therewith and (e) establish, interpret, amend or revoke any such rules. With
respect to any Award that is intended to qualify as “performance-based
compensation” within the meaning of section 162(m) of the Code, the Committee
shall have no discretion to increase the amount of compensation that otherwise
would be due upon attainment of a Performance Goal, although the Committee may
have discretion to deny an Award or to adjust downward the compensation payable
pursuant to an Award, as the Committee determines in its sole judgment. The
Committee, in its sole discretion and on such terms and conditions as it may
provide, may delegate all or any part of its authority and powers under the Plan
to one or more officers of the Company to the extent permitted by law.

 

4.3 Decisions Binding. All determinations and decisions made by the Committee
and any of its delegatees pursuant to Section 4.2 shall be final, conclusive and
binding on all persons, and shall be given the maximum deference permitted by
law.

 

4.4 Limitation on Awards Granted to Non-Management Directors. The maximum number
of Shares issuable pursuant to Awards that may be granted to a Non-management
Director in any calendar year shall not exceed 10,000 Shares.

 

SECTION 5
SHARES SUBJECT TO THE PLAN

 

5.1 Number of Shares. Subject to adjustment as provided in Section 5.3, the
total number of Shares available for grant under the Plan shall not exceed
750,000 Shares. The Shares available for issuance under the Plan shall be
authorized but unissued Shares of the Company.

 

5.2 Lapsed Awards. Unless determined otherwise by the Committee, Shares related
to Awards that are forfeited, cancelled, terminated or expire unexercised, shall
be available for grant under the Plan. Shares that are tendered by a Participant
to the Company in connection with the exercise of an Award, withheld from
issuance in connection with a Participant’s payment of tax withholding
liability, or settled in such other manner so that a portion or all of the
Shares included in an Award are not issued to a Participant shall not be
available for grant under the Plan.

 

5.3 Adjustments in Awards and Authorized Shares. In the event of a stock
dividend or stock split, the number of Shares subject to the Plan, outstanding
Awards and the numerical amounts set forth in Sections 5.1, 6.1, 7.1 and 8.1
shall automatically be adjusted proportionally to prevent the dilution or
diminution of such Awards, except to the extent directed otherwise by the
Committee. In the event of a merger, reorganization, consolidation,
recapitalization, separation, liquidation, combination or other similar change
in the structure of the Company affecting the Shares, the Committee shall adjust
the number and class of Shares which may be delivered under the Plan, the
number, class and price of Shares subject to outstanding Awards, and the
numerical limits of Sections 5.1, 6.1, 7.1 and 8.1 in such manner as the
Committee shall determine to be advisable or appropriate to prevent the dilution
or diminution of such Awards. Any such numerical limitations shall be subject to
adjustment under this Section only to the extent such adjustment will not affect
the status of any Award intended to qualify as “performance-based compensation”
under section 162(m) of the Code or the ability to grant or the qualification of
Incentive Stock Options under the Plan.

 

A-4

--------------------------------------------------------------------------------


 

5.4 Restrictions on Transferability. The Committee may impose such restrictions
on any Award, Award of Shares or Shares acquired pursuant to an Award as it
deems advisable or appropriate, including, but not limited to, restrictions
related to applicable Federal securities laws, the requirements of any national
securities exchange or system upon which Shares are then listed or traded, and
any blue sky or state securities laws.

 

SECTION 6
STOCK OPTIONS

 

6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Participants at any time and from time to time as determined
by the Committee. The Committee shall determine the number of Shares subject to
each Option. The Committee may grant Incentive Stock Options, Nonqualified Stock
Options, or any combination thereof. Except to the extent such Awards are
intended to qualify as Performance Based Awards, the maximum aggregate number of
Shares underlying Options granted in any one calendar year to an individual
Participant shall be 50,000.

 

6.2 Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares to which the Option pertains, whether the Option is intended to be an
Incentive Stock Option or a Nonqualified Stock Option, any conditions on
exercise of the Option and such other terms and conditions as the Committee
shall determine, including terms regarding forfeiture of Awards or continued
exercisability of Awards in the event of termination of employment by the
Participant.

 

6.3 Exercise Price. The Exercise Price for each Option shall be determined by
the Committee and shall be provided in each Award Agreement; provided, however,
the Exercise Price for each Option may not be less than one hundred percent
(100%) of the Fair Market Value of a Share on the Grant Date. In the case of an
Incentive Stock Option, the Exercise Price shall be not less than one hundred
ten percent (110%) of the Fair Market Value of a Share if the Participant
(together with persons whose stock ownership is attributed to the Participant
pursuant to section 424(d) of the Code) owns on the Grant Date stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries.

 

6.4 Expiration of Options. Except as provided in Section 6.7(c) regarding
Incentive Stock Options, each Option shall terminate upon the earliest to occur
of (i) the date(s) for termination of the Option set forth in the Award
Agreement or (ii) the expiration of ten (10) years from the Grant Date. Subject
to such limits, the Committee shall provide in each Award Agreement when each
Option expires and becomes un-exercisable. The Committee may not, after an
Option is granted, extend the maximum term of the Option.

 

6.5 Exercisability of Options. Options granted under the Plan shall be
exercisable, in whole or in part, at such times and be subject to such
restrictions and conditions as the Committee shall determine. After an Option is
granted, the Committee may accelerate or waive any condition constituting a
substantial risk of forfeiture applicable to the Option. Notwithstanding the
foregoing, the Committee shall not act in a manner that would cause a grant that
is intended to be “performance-based compensation” under Code Section 162(m) to
fail to be performance-based.

 

6.6 Payment. Options shall be exercised by a Participant’s delivery of a written
notice of exercise to the Secretary of the Company (or his or her designee),
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares. Upon the exercise of an
Option, the Exercise Price shall be payable to the Company in full in cash or
its equivalent. The Committee may permit exercise (a) by the Participant
tendering previously acquired Shares having an aggregate Fair Market Value at
the time of exercise equal to the total Exercise Price, (b) the Participant
tendering a combination of cash and previously acquired Shares equal to total
Exercise Price (the Shares tendered being valued at Fair Market Value at the
time of exercise), or (c) by any other means which the Committee determines to
provide legal consideration for the Shares, and to be consistent with the
purposes of the Plan. As soon as practicable after receipt of a written
notification of exercise and full payment for the Shares purchased, the Company
shall deliver, or cause to be delivered, to the Participant, evidence of such
Participant’s ownership of such Shares. No right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the

 

A-5

--------------------------------------------------------------------------------


 

Shares as to which the Option has been exercised until the records of the
Company or its transfer agent reflect the issuance of such Shares. No adjustment
will be made for a dividend or other rights for which a record date is
established prior to the date the records of the Company or its transfer agent
reflect the issuance of the Shares upon exercise of the Options.

 

6.7 Certain Additional Provisions for Incentive Stock Options.

 

(a) Exercisability. The aggregate Fair Market Value (determined on the Grant
Date(s)) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company, any parent and its Subsidiaries) shall not
exceed $100,000. The portion of the Option which is in excess of the $100,000
limitation shall be treated as a Non-Qualified Option pursuant to
Section 422(d)(1) of the Code.

 

(b) Company and Subsidiaries Only. Incentive Stock Options may be granted only
to Participants who are officers or employees of the Company or a Subsidiary on
the Grant Date.

 

(c) Expiration. No Incentive Stock Option may be exercised after the expiration
of ten (10) years from the Grant Date. In the case of an Incentive Stock Option
that is granted to a Participant who (together with persons whose stock
ownership is attributed to the Participant pursuant to Section 424(d) of the
Code) owns on the Grant Date stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or any of its
Subsidiaries, the term of such Incentive Stock Option shall be no more than five
years from the Grant Date.

 

6.8 Restriction on Transfer. Except as otherwise determined by the Committee, no
Option may be transferred, gifted, pledged, assigned, or otherwise alienated or
hypothecated, voluntarily or involuntarily. Upon the death or Disability of a
Participant, an Option may be exercised by the duly appointed personal
representative of the deceased Participant or in the event of a Disability by
the Participant or the duly appointed committee of the Disabled Participant to
the extent the Option was exercisable on the date of death or the date of
Disability and shall be exercisable for a period of six months from the date of
death or the date of Disability. Upon Retirement of a Participant an Option may
be exercised to the extent it was exercisable on the effective date of the
Retirement and shall be exercisable for a period of six months from the
effective date of such Retirement.

 

6.9 Repricing of Options. Without stockholder approval, (i) the Company will not
reprice, replace or regrant an outstanding Option either in connection with the
cancellation of such Option or by amending an Award Agreement to lower the
exercise price of such Option, and (ii) the Company will not cancel outstanding
Options in exchange for cash or other Awards.

 

6.10 Voting Rights. A Participant shall have no voting rights with respect to
any Options granted hereunder.

 

SECTION 7
RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

7.1 Grant of Restricted Stock and Restricted Stock Units. Subject to the terms
and provisions of the Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. The Committee
shall determine the number of Shares of Restricted Stock and/or RSU’s to be
granted to each Participant and the time when each Award shall be granted.
Except to the extent such Awards are intended to qualify as Performance Based
Awards, no more than 100,000 Shares of each of Restricted Stock and Shares
underlying Restricted Stock Units may be granted to any individual Participant
in any one calendar year.

 

7.2 Restricted Stock and RSU Agreements. Each Award of Restricted Stock and
Restricted Stock Units shall be evidenced by an Award Agreement that shall
specify the Period of Restriction, the number of Shares of Restricted Stock
granted, the number of Shares subject to a Restricted Stock Unit, any applicable
Performance Goals and Performance Cycle, and such other terms and conditions as
the Committee shall determine, including terms regarding forfeiture of Awards in
the event of termination of employment by the Participant or termination of the
Participant’s relationship with the Company as a director or consultant.

 

7.3 Transferability. Except as otherwise determined by the Committee, Shares of
Restricted Stock and Restricted Stock Units (including Shares underlying RSU’s)
may not be sold, transferred, gifted, bequeathed,

 

A-6

--------------------------------------------------------------------------------


 

pledged, assigned, or otherwise alienated or hypothecated, voluntarily or
involuntarily, until the end of the applicable Period of Restriction and the
satisfaction, in whole or in part, of any applicable Performance Goals within
the applicable Performance Cycle. Except as otherwise determined by the
Committee, in the event of the death, Disability or Retirement of a Participant,
all unvested Restricted Stock and unvested RSU’s shall not vest on the date of
death or Disability or the effective date of Retirement. Without stockholder
approval, the Company will not, except as otherwise provided for in the Plan,
repurchase outstanding unvested Restricted Stock or unvested RSU’s in exchange
for cash or accelerate the vesting of outstanding unvested Shares of Restricted
Stock or RSU’s.

 

7.4 Other Restrictions. The Committee may impose such other restrictions on
Shares of Restricted Stock and Restricted Stock Units (including Shares
underlying RSU’s) as it may deem advisable or appropriate in accordance with
this Section 7.4.

 

(a) General Restrictions. The Committee may set one or more restrictions based
upon (a) the achievement of specific Performance Goals, (b) applicable Federal
or state securities laws, (c) time-based restrictions, or (d) any other
restrictions determined by the Committee.

 

(b) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock and/or RSUs as “performance-based compensation” under
Section 162(m) of the Code, the Committee, in its sole discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals shall be set by the Committee on or before the latest date permissible to
enable the Restricted Stock and/or RSUs to qualify as “performance-based
compensation” under section 162(m) of the Code. In granting Restricted Stock
and/or RSUs that are intended to qualify under section 162(m) of the Code, the
Committee shall follow any procedures determined by it in its sole discretion
from time to time to be necessary, advisable or appropriate to ensure
qualification of the Restricted Stock and/or RSUs under section 162(m) of the
Code.

 

(c) Methods of Implementing Restrictions. The Committee may take such action as
it, in its sole discretion, deems appropriate to give notice to the Participant
of, and implement, the restrictions imposed pursuant to Section 7.

 

7.5 Removal of Restrictions. After the end of the Period of Restriction, the
Shares shall be freely transferable by the Participant, subject to any other
restrictions on transfer (including without limitation, limitations imposed
pursuant to the Company’s organizational documents) which may apply to such
Shares. Notwithstanding the foregoing, the Committee shall not act in a manner
that would cause a grant that is intended to be “performance-based compensation”
under Code Section 162(m) to fail to be performance-based.

 

7.6 Voting Rights. Except as otherwise determined by the Committee and set forth
in the Award Agreement, Participants holding (a) Shares of Restricted Stock
shall have voting rights during the Period of Restriction and (b) Restricted
Stock Units shall not have voting rights during the Period of Restriction.

 

7.7 Dividends and Other Distributions. Except as otherwise determined by the
Committee and set forth in the Award Agreement, Participants holding (a) Shares
of Restricted Stock shall be entitled to receive all dividends and other
distributions paid with respect to the Shares during the Period of Restriction
and (b) except to the extent a Dividend Equivalent Right is granted in tandem
with an RSU, RSUs shall not be entitled to receive any dividends or other
distributions paid with respect to the underlying Shares during the Period of
Restriction.

 

SECTION 8
PERFORMANCE-BASED AWARDS

 

8.1 Performance-Based Awards. Participants selected by the Committee may be
granted one or more Performance Awards in the form of Options, Restricted Stock,
Restricted Stock Units, Dividend Equivalent Rights or Performance Share Awards
payable upon the attainment of Performance Goals that are established by the
Committee and related to one or more of the Performance Criteria, in each case
on a specified date or dates or over a Performance Cycle determined by the
Committee. A Performance Cycle shall be at least one year. The Committee in its
sole discretion shall determine whether an Award is to qualify as “performance
based compensation” under Section 162(m) of the Code. The Committee in its sole
discretion shall determine Awards that are based on Performance Goals but are
not intended to quality as “performance based compensation” under
Section 162(m). The Committee shall define the manner of calculating the

 

A-7

--------------------------------------------------------------------------------


 

Performance Criteria it selects to use for any Performance Cycle. Depending on
the Performance Criteria used to establish such Performance Goals, the
Performance Goals may be expressed in terms of overall Company performance or
the performance of an individual. The Committee, in its discretion, may adjust
or modify the calculation of Performance Goals for such Performance Cycle in
order to prevent the dilution or enlargement of the rights of an individual
(i) in the event of, or in anticipation of, any unusual or extraordinary
corporate item, transaction, event or development, (ii) in recognition of, or in
anticipation of, any other unusual or nonrecurring events affecting the Company,
or the financial statements of the Company, or (iii) in response to, or in
anticipation of, changes in applicable laws, regulations, accounting principles,
or business conditions; provided however, that the Committee may not exercise
such discretion in a manner that would increase the Performance-Based Award
granted to a Participant. Each Performance-Based Award shall comply with the
provisions set forth below. Performance Awards, other than Dividend Equivalent
Rights, shall be paid in Shares.

 

(a) Grant of Performance-Based Awards. With respect to each Performance-Based
Award granted to a Participant, if intended by the Committee to qualify as
“performance based compensation” under Section 162(m) of the Code, the Committee
shall select, within the first 90 days of a Performance Cycle, the Performance
Criteria for such grant, and the Performance Goals with respect to each
Performance Criterion (including a threshold level of performance below which no
amount will become payable with respect to such Award). Each Performance-Based
Award will specify the amount payable, or the formula for determining the amount
payable, upon achievement of the various applicable performance targets. The
Performance Criteria established by the Committee may be (but need not be)
different for each Performance Cycle and different Performance Goals may be
applicable to Performance-Based Awards to different Participants.

 

(b) Payment of Performance-Based Awards. Following the completion of a
Performance Cycle, the Committee shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to calculate and certify in writing the amount of
the Performance-Based Awards earned for the Performance Cycle. The Committee
shall then determine the actual size of each Participant’s Performance-Based
Award, and, in doing so, may reduce or eliminate the amount of the
Performance-Based Award for a Participant if, in its sole judgment, such
reduction or elimination is appropriate.

 

(c) Maximum Award Payable. The maximum Performance-Based Award payable to any
one Participant under the Plan for a Performance Cycle is 100,000 Shares
(subject to adjustment as provided in Section 5.3 hereof).

 

SECTION 9
DIVIDEND EQUIVALENT RIGHTS

 

A Dividend Equivalent Right may be granted hereunder to any Participant only in
tandem with an Award of RSU’s or a Performance Based Award (other than an Award
of Restricted Stock or Options). The terms and conditions of Dividend Equivalent
Rights shall be specified in the Award Agreement which shall provide that such
Dividend Equivalent Right, except to the extent otherwise provided in the
related Award Agreement, shall (i) not be sold, transferred, gifted, bequeathed,
pledged, assigned, or otherwise alienated or hypothecated, voluntarily or
involuntarily, until the end of the applicable Period of Restriction and the
satisfaction, in whole or in part, of any applicable Performance Goals within
the applicable Performance Cycle, and (ii) be settled upon settlement or payment
of, or lapse of restrictions on, the Award to which it relates, and such
Dividend Equivalent Right shall expire or be forfeited or annulled under the
same conditions as such Award.

 

SECTION 10
AMENDMENT, TERMINATION, AND DURATION

 

10.1 Amendment, Suspension, or Termination. The Board, in its sole discretion,
may amend, suspend or terminate the Plan, or any part thereof, at any time and
for any reason; provided, however, that if and to the extent required by law or
to maintain the Plan’s compliance with the Code, the rules of any national
securities exchange (if applicable), or any other applicable law, any such
amendment shall be subject to stockholder

 

A-8

--------------------------------------------------------------------------------


 

approval. The amendment, suspension or termination of the Plan shall not,
without the consent of the Participant, alter or impair any rights or
obligations under any Award theretofore granted to such Participant. No Award
may be granted during any period of suspension or after termination of the Plan.

 

10.2 Duration of the Plan. The Plan shall become effective in accordance with
Section 1.1, and subject to Section 10.1, shall remain in effect until the tenth
anniversary of the effective date of the Plan.

 

SECTION 11
TAX WITHHOLDING

 

11.1 Withholding Requirements. Prior to the delivery of any Shares pursuant to
an Award (or the exercise thereof), the Company shall have the power and the
right to deduct or withhold from any amounts due to the Participant from the
Company, or require a Participant to remit to the Company, an amount sufficient
to satisfy Federal, state and local taxes (including the Participant’s FICA
obligation) required or appropriate to be withheld with respect to such Award
(or the exercise or vesting thereof).

 

11.2 Withholding Arrangements. The Company, pursuant to such procedures as it
may specify from time to time, may permit a Participant to satisfy such tax
withholding obligation, in whole or in part, by (a) electing to have the Company
withhold otherwise deliverable Shares, or (b) delivering to the Company, Shares
then owned by the Participant. The amount of the withholding requirement shall
be deemed to include any amount that the Company agrees may be withheld at the
time any such election is made, not to exceed the amount determined by using the
maximum federal, state and local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered shall be determined as of the date that the taxes are required to
be withheld.

 

SECTION 12
CHANGE IN CONTROL

 

12.1 Change in Control. For purposes of the Plan, a Change in Control means any
of the following:

 

(a) the acquisition (other than from the Company) in one or more transactions by
any person (as such term is used in Section 13(d) of the 1934 Act) of the
beneficial ownership (within the meaning of Rule 13d-3 under the 1934 Act) of
25% or more of (i) the then outstanding Shares or (ii) the combined voting power
of the then outstanding securities of the Company entitled to vote generally in
the election of directors (the “Company Voting Stock”); provided, however, the
provision of this Section 11.1(a) is not applicable to acquisitions made
individually, or as a group, by Fredric H. Gould, Matthew J. Gould and Jeffrey
A. Gould, and their respective spouses, lineal descendants and Affiliates;

 

(b) individuals who, as of the date of the Award, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date of such Award whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Regulation 14A promulgated under the 1934 Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

 

(c) the closing of a sale or other conveyance of all or substantially all of the
assets of the Company; or

 

(d) the effective time of any merger, share exchange, consolidation, or other
business combination involving the Company if immediately after such transaction
persons who hold a majority of the outstanding voting securities entitled to
vote generally in the election of directors of the surviving entity (or the
entity owning 100% of such surviving entity) are not persons who, immediately
prior to such transaction, held the Company’s voting Shares.

 

12.2 Effect of Change of Control. On the effective date of any Change in
Control, unless the applicable Award Agreement provides otherwise: (i) in the
case of an Option, each such outstanding Option shall become exercisable in full
in respect of the aggregate number of Shares covered thereby; and (ii) in the
case

 

A-9

--------------------------------------------------------------------------------


 

of Restricted Stock, Restricted Stock Units, Dividend Equivalent Rights and
Performance Share Awards, the Period of Restriction applicable to each such
Award shall be deemed to have expired. Notwithstanding the foregoing, unless
otherwise provided in the applicable Award Agreement, the Committee may, in its
discretion, determine that any or all outstanding Awards of any or all types
granted pursuant to the Plan will not become exercisable on an accelerated basis
nor will the Restriction Period expire in connection with a Change of Control if
effective provision has been made for the taking of such action which, in the
opinion of the Committee, is equitable and appropriate to substitute a new Award
for such Award or for the assumption of such Award and to make such new or
assumed Award, as nearly as may be practicable, equivalent to the old Award
(before giving effect to any acceleration of the exercisability or the
expiration of the Restriction Period), taking into account, to the extent
applicable, the kind and amount of securities, cash, or other assets into or for
which the Shares may be changed, converted, or exchanged in connection with such
Change of Control.

 

SECTION 13
MISCELLANEOUS

 

13.1 Deferrals. To the extent consistent with the requirements of section 409A
of the Code, the Committee may provide in an Award Agreement or another document
that a Participant is permitted or required to defer receipt of the delivery of
Shares that would otherwise be due to such Participant under an Award. Any such
deferral shall be subject to such rules and procedures as shall be determined by
the Committee.

 

13.2 Termination for Cause. If a Participant’s employment or relationship with
the Company or a Subsidiary shall be terminated for cause by the Company or such
Subsidiary during the Restriction Period or prior to the exercise of any Option
(for these purposes, cause shall have the meaning ascribed thereto in any
employment agreement or Award Agreement to which such Participant is a party or,
in the absence thereof, shall include, but not be limited to, insubordination,
dishonesty, incompetence, moral turpitude, the refusal to perform his duties and
responsibilities for any reason (other than illness or incapacity) and other
misconduct of any kind, as determined by the Committee, then, (i) all Options
shall immediately terminate and (ii) such Participant’s rights to all Restricted
Stock, RSU’s, Dividend Equivalent Rights and Performance Share Awards shall be
forfeited immediately.

 

13.3 Section 162(m). Notwithstanding anything to the contrary herein or in an
Award Agreement, an Award that is intended to qualify as “performance based
compensation” under Section 162(m) of the Code, shall not vest in whole or in
part in the event of the Participant’s Retirement, involuntary termination or if
the Participant terminates his or her relationship with the Company, except to
the extent (a) the Performance Goal’s shall be achieved within the Performance
Cycle or (b) otherwise permitted under Section 162(m) of the Code.

 

13.4 No Effect on Employment or Service. Nothing in the Plan, any Award or any
Award Agreement, and no action of the Committee, shall confer or be construed to
confer on any Participant any right to continue in the employ or service of the
Company or any Subsidiary or shall interfere with or limit in any way the right
of the Company or any Subsidiary to terminate any Participant’s employment or
service at any time, with or without cause. Employment with the Company or any
Subsidiary is on an at-will basis only, unless otherwise provided by an
applicable employment or service agreement between the Participant and the
Company or any Subsidiary, as the case may be.

 

13.5 Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
merger, consolidation or otherwise, or the purchase of all or substantially all
of the business or assets of the Company.

 

13.6 No Rights as Stockholder. Except to the limited extent provided in Sections
7.6 and 7.7, no Participant (nor any beneficiary thereof) shall have any of the
rights or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or the exercise or vesting thereof), unless and
until the issuance of such Shares shall have been recorded on the records of the
Company or its transfer agents or registrars.

 

A-10

--------------------------------------------------------------------------------


 

13.7 Uncertificated Shares. Notwithstanding any provision of the Plan to the
contrary, the ownership of Shares issued under the Plan may be evidenced in such
a manner as the Company, in its sole discretion, deems appropriate, including by
book-entry or direct registration (including transaction advices) or the
issuance of one or more share certificates, and to the extent that the Plan,
applicable law or the Company’s organizational documents, require or contemplate
the imposition of a legend or other notation on one or more certificates
evidencing Shares or an Award, the Company shall have the sole discretion to
determine the manner in which such legend or notation is implemented.

 

13.8 Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
or Awards, or other property shall be issued or paid in lieu of fractional
Shares or whether such fractional Shares or any rights thereto shall be
forfeited or otherwise eliminated.

 

13.9 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

13.10 Requirements of Law; Claw-Back Policies. The grant of Awards and the
issuance of Shares under the Plan shall be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required from time to time, and shall be
subject to the applicable provisions of any claw-back policy implemented by the
Company, whether implemented prior to or after the grant of such Award,
including without limitation, any claw-back policy adopted to comply with the
requirements of applicable law (including the requirements of a national
securities exchange).

 

13.11 Securities Law Compliance. To the extent any provision of the Plan, Award
Agreement or action by the Committee fails to comply with any applicable federal
or state securities law, it shall be deemed null and void, to the extent
permitted by law and deemed advisable or appropriate by the Committee.

 

13.12 Real Estate Investment Trust. No Award shall be granted or awarded and,
with respect to any Award granted under the Plan, such Award shall not vest, be
exercisable or be settled, to the extent that the grant, vesting, exercise or
settlement of such Award could cause the Participant or any other person to be
in violation of any restrictions on ownership and transfer of the Company’s
securities set forth in its articles of incorporation or other governing
instrument or organizational documents, as amended, and in effect from time to
time, or if, in the discretion of the Committee, the grant, vesting, exercise or
settlement of such award could otherwise impair the Company’s status as a real
estate investment trust under the Code.

 

13.13 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Maryland.

 

13.14 Captions. Captions are provided herein for convenience of reference only,
and shall not serve as a basis for interpretation or construction of the Plan.

 

A-11

--------------------------------------------------------------------------------